Case 19-43799     Doc 4     Filed 06/18/19     Entered 06/18/19 10:30:05       Main Document
                                             Pg 1 of 14

                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 In re:                                        )
                                               )     Case No.
 THURMAN L. NEWBILL,                           )
 LORI A. NEWBILL,                              )     Chapter 13
 SSN: XXX-XX-5770                              )
 Debtor(s)                                     )     Hearing Date:
                                               )     Hearing Loc:

                                      CHAPTER 13 PLAN

  1.1      A limit on the dollar amount of a secured claim,          ___ Included
           which may result in a partial payment or no               _X_ Not Included
           payment at all to the secured creditor.
  1.2      Avoidance of a judicial lien or nonpossessory,            ___ Included
           nonpurchase-money security interest.                      _X_ Not Included
  1.3      Nonstandard provisions set out in Part 5.                 ___ Included
                                                                     _X_ Not Included

 Part 1.        NOTICES

 TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
 presence of an option does not indicate that the option is appropriate in your circumstances or
 that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
 rules and judicial rulings may not be confirmable.

 TO CREDITORS: Your rights may be affected by this plan. Your claim may be
 reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
 attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
 to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
 confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
 The Bankruptcy Court may confirm this plan without further notice if no objection to
 confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
 PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
 SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
 RECEIVES THE CLAIM.

 Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

 2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
 follows: (complete one of the following payment options)

    (A) $405.00 per month for 60 months.

    (B) $____________ per month for _______ months, then $__________ per month for
        _______ months, then $__________ per month for ________ months.
Case 19-43799       Doc 4    Filed 06/18/19     Entered 06/18/19 10:30:05     Main Document
                                              Pg 2 of 14


   (C) A total of $______.00 through __________, then $______ per month for __ months
   beginning with the payment due in ____________.

 2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
 Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
 during the life of the plan. The Debtor shall send any tax refund received during the pendency
 of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
 pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
 also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
 consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

 2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
 _________, if any, to be paid to the Trustee.

 Part 3.          DISBURSEMENTS

 Creditors shall be paid in the following order and in the following fashion. Unless stated
 otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
 Trustee will be made pro-rata by class, except per month disbursements described below.
 However, if there are funds available after payment of equal monthly payments in paragraph 3.5
 and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
 paid in full before distributing to the next highest paragraphs:

 3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

 3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
 any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
 estimated as follows:
   CREDITOR NAME                TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)
                                                             Six months
 3.3       Pay the following sub-paragraphs concurrently:

   (A) Post-petition real property lease payments. Debtor assumes executory contract for real
   property with the following creditor(s) and proposes to maintain payments (which the Debtor
   shall pay) in accordance with terms of the original contract as follows:
   CREDITOR NAME                MONTHLY PAYMENT

    (B) Post-petition personal property lease payments. Debtor assumes executory contract
   for personal property with the following creditor(s) and proposes to maintain payments
   (which the Trustee shall pay) in accordance with terms of the original contract as follows:
   CREDITOR NAME                MONTHLY PAYMENT              EST MONTHS REMAINING
                                                                24 months
   (C) Continuing Debt Payments (including post-petition mortgage payments on real
   estate, other than Debtor's residence.) Maintain payments of the following continuing
   debt(s) in accordance with terms of the original contract with any arrearages owed at the time
   of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
   below or as adjusted by the creditor under terms of the loan agreement.
   CREDITOR NAME                MONTHLY PAYMENT



                                                  2
Case 19-43799     Doc 4     Filed 06/18/19     Entered 06/18/19 10:30:05       Main Document
                                             Pg 3 of 14

   (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
   debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
   below (or as adjusted by creditor under terms of loan agreement) to:
   CREDITOR NAME                MONTHLY PAYMENT                       BY DEBTOR/TRUSTEE

   (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
   (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
   the plan, estimated as:
   CREDITOR NAME                       TOTAL AMOUNT DUE               INTEREST RATE

 3.4     Attorney Fees. Pay Debtor's attorney $1,803.00 in equal monthly payments over 18
  months (no less than 18 months). Any additional fees allowed by the Court shall be paid
  pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
  paragraph]

 3.5      Pay the following sub-paragraphs concurrently:
    (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
   arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
   period set forth below and with the interest rate identified below, estimated as follows:
   CREDITOR NAME       TOTAL AMOUNT DUE                CURE PERIOD          INTEREST RATE
                                                        48 months                 0.00%

   (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
   monthly payments over the period set forth below with 6.75% interest:
   CREDITOR             EST BALANCE DUE                REPAY PERIOD          TOTAL w/ INTEREST

   (C) Secured claims subject to modification. Pay all other secured claims the fair market
   value of the collateral, as of the date the petition was filed, in equal monthly payments over
   the period set forth below with 6.75% interest and with any balance of the debt to be paid as
   non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
   period is set forth below for a claim to be paid under this paragraph, the claim will be paid
   over the plan length.
   CREDITOR             BALANCE DUE        FMV         REPAY PERIOD          TOTAL w/ INTEREST
   Metro St. Louis Sewer $1,753.37        $35,000.00      25 months                 $1,963.00
   MO Dept. of Revenue 2,048.85            35,000.00      25 months                  2,294.00
   St. Louis County Coll. 4,327.03         35,000.00      25 months                  4,846.27

   (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
   to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
   shall be paid in equal monthly installments over the period and with interest as identified
   below:
   CREDITOR      EST BALANCE TRUSTEE/CO-DEBTOR            PERIOD         INTEREST RATE

    (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a
   notice filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an
   allowed claim or any other post-petition fees and costs which the Court allows and orders the
   Trustee to pay. Any such amounts shall be paid in equal monthly payments over the remainder
   of the plan duration and shall not receive interest.

 3.6     Additional Attorney Fees. Pay $1,100.00 of Debtor's attorney's fees and any
 additional Debtor's attorney's fees allowed by the Court.

                                                  3
Case 19-43799       Doc 4      Filed 06/18/19     Entered 06/18/19 10:30:05       Main Document
                                                Pg 4 of 14



 3.7       Pay sub-paragraphs concurrently:

   (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
   guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
   pay claim in full with interest rate as identified below:
   CREDITOR NAME          EST TOTAL DUE           TRUSTEE/CO-DEBTOR          INTEREST RATE

   (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
   recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
   by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
   Regular payments that become due after filing shall be paid directly by Debtor(s):
   CREDITOR               TOTAL DUE               TOTAL AMOUNT PAID BY TRUSTEE

  3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
  elsewhere in the plan in full, estimated as follows:
   CREDITOR NAME                         TOTAL AMOUNT DUE
   Internal Revenue Service                       $6,183.00
   Missouri Dept. of Revenue                         215.00

  3.9     Pay the following sub-paragraphs concurrently:
    (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
   $369,208.65. Amount required to be paid to non-priority unsecured creditors as determined by
   §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $4,032.68. Amount required to be
   paid to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
   guarantees a minimum of $4,032.68 (Dollar amount or 100%) will be paid to non-priority
   unsecured creditors.

   (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
   following creditor(s). (Choose one).
       X Any deficiency shall be paid as non-priority unsecured debt.
             The Trustee shall stop payment on the creditor's claim until such time as the creditor
       files an amended claim showing the secured and unsecured deficiency (if any) still owed
       after sale of the surrendered collateral.
   CREDITOR                                             COLLATERAL
   Credit Acceptance Corp.                              2014 Chevrolet Traverse
   Progressive Leasing                                  Living Room Set

   (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
   contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
   debt:
   CREDITOR                     CONTRACT/LEASE

 Part 4.           OTHER STANDARD PLAN PROVISIONS

 4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
 the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

 4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must

                                                    4
Case 19-43799       Doc 4    Filed 06/18/19     Entered 06/18/19 10:30:05        Main Document
                                              Pg 5 of 14

 file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

 4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
 the plan shall not be binding on the creditor.
 4.4      The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
 payment to any creditor secured by a mortgage on real estate pending filing of a claim.

 4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

 4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
 necessary for the protection of life, health or property and consent cannot be obtained readily.

 4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
 payment of the underlying debt determined under non-bankruptcy law or discharge under
 § 1328. However, Debtor will request avoidance of non-purchase money liens secured by
 consumer goods as well as judicial liens which impair exemptions and said creditors will not
 retain their liens if the court enters an order granting Debtor's request to avoid the liens.

 4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
 applied to the amount owed such claimant.

 Part 5.          NONSTANDARD PLAN PROVISIONS

 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
 nonstandard provision is a provision not otherwise included in the Official Form or Local Form
 or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

 The following plan provisions will be effective only if there is a check in the box “included” in
 Part 1 of this Plan:

 5.1_____________________________________________________________________________
 ________________________________________________________________________________
 _________________________________________________________________________

 5.2_____________________________________________________________________________
 ________________________________________________________________________________
 _________________________________________________________________________

 Part 6.         VESTING OF PROPERTY OF THE ESTATE

 6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

 Part 7.         CERTIFICATION

 The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
 provisions in this Plan are identical to those contained in Official Local Form 13 of the
 Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.



                                                    5
Case 19-43799       Doc 4     Filed 06/18/19     Entered 06/18/19 10:30:05        Main Document
                                               Pg 6 of 14


 DATE: June 18, 2019                     DEBTOR:___/s/ Thurman L. Newbill_________________
                                                  THURMAN L. NEWBILL



 DATE: June 18, 2019                     DEBTOR:___/s/ Lori A. Newbill_________________
                                                  LORI A. NEWBILL




 DATE: June 18, 2019                            _____/s/ Rochelle D. Stanton__________
                                                Attorney for Debtor, Fed Bar #49641MO
                                                ROCHELLE D. STANTON, MO Bar #49641
                                                745 Old Frontenac Square, Ste. 202
                                                Frontenac, MO 63131
                                                (314) 991-1559
                                                (314) 991-1183 Fax
                                                rstanton@rochelledstanton.com




                                  CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing document was filed electronically on June
 18, 2019, with the United States Bankruptcy Court, and has been served on the parties in interest
 via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice List.


                                  CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically
 with the United States Bankruptcy Court, and has been served by Regular United States Mail
 Service, first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual
 Notice List and listed below on June 18, 2019.

 Aargon Agency Inc.
 8668 Spring Mountain Road
 Las Vegas, NV 89117

 ACS/Nelnet
 501 Bleecker St.
 Utica, NY 13501

 AD Astra Recovery Services
 7330 W. 33rd St., Ste. 118
 Wichita, KS 67205


                                                   6
Case 19-43799         Doc 4   Filed 06/18/19     Entered 06/18/19 10:30:05   Main Document
                                               Pg 7 of 14
 ADT Security Services
 3190 S. Vaughn Way
 Aurora, CO 80014

 Allstate Insurance
 P.O. Box 650562
 Dallas, TX 75265

 Ameren Missouri
 P.O. Box 66881
 Mail Code 310
 Saint Louis, MO 63166

 Ameren Missouri
 P.O. Box 88068
 Chicago, IL 60680

 Americollect
 1851 S. Alverno RD
 Manitowoc, WI 54220

 Apria Healthcare
 1328 S. Highland Ave.
 Jackson, TN 38301

 Asset Recovery Solutions
 2200 E. Devon Ave., Ste. 200
 Des Plaines, IL 60018-4501

 AT&T
 P.O. Box 5001
 Carol Stream, IL 60197-5001

 Berman & Rabin, P.A.
 Attorneys At Law
 15280 Metcalf
 Overland Park, KS 66223

 Bridgecrest
 P.O. Box 29018
 Phoenix, AZ 85038

 Capital One Auto Finance
 3905 Dallas Pkwy.
 Plano, TX 75093

 Capital One Bank, USA, NA
 P.O. Box 30285
 Salt Lake City, UT 84130-0281

 Capital One Services
 P.O. Box 70886
 Charlotte, NC 28272


                                                   7
Case 19-43799      Doc 4      Filed 06/18/19     Entered 06/18/19 10:30:05   Main Document
                                               Pg 8 of 14
 Central Portfolio Control, Inc
 10249 Yellow Circle Drive, Suite 200
 Hopkins, MN 55343

 Charter Communication
 279 Trowbridge Dr.
 Fond Du Lac, WI 54937

 City of University City
 Finance Department
 6801 Delmar Blvd.
 Saint Louis, MO 63130

 Comprehensive Anesthesia Care, PC
 P.O. Box 11750
 Saint Louis, MO 63105

 Consumer Collection Management, Inc.
 P.O. Box 1839
 Maryland Heights, MO 63043

 Credit Acceptance Corp
 P.O. Box 5070
 Southfield, MI 48086

 Credit Collection Service
 Two Wells Ave.
 Newton Center, MA 02459

 Credit One Bank
 P.O. Box 98872
 Las Vegas, NV 89193

 Day Knight and Associates
 P.O. Box 5
 Grover, MO 63040

 Dept. of Education/Navient
 P.O. Box 9635
 Wilkes Barre, PA 18773

 Diversified Consultants
 10550 Deerwood Park Blvd,
 Jacksonville, FL 32256

 Dr. Nadia Ajanee
 222 So. Woodsmill Road, Ste. 650 North
 Chesterfield, MO 63017

 Enhanced Recovery Company
 8014 Bayberry Road
 Jacksonville, FL 32256



                                                   8
Case 19-43799      Doc 4       Filed 06/18/19     Entered 06/18/19 10:30:05   Main Document
                                                Pg 9 of 14
 Enterprise Recovery Systems
 2000 York Road, Ste. 114
 Oak Brook, IL 60523

 Eye Care Associates of St. Louis
 P.O. Box 790379
 Saint Louis, MO 63179

 First Community Credit Union
 17151 Chesterfield Airport Road
 Chesterfield, MO 63005

 First Premier Bank
 3820 N. Louise Ave.
 Sioux Falls, SD 57107-0145

 First Source Advantage, LLC.
 P.O. Box 628
 Buffalo, NY 14240-0628

 GE Money Bank
 P.O. Box 960061
 Orlando, FL 32896-0061

 GM Financial
 P.O. Box 181145
 Arlington, TX 76096

 Hertz Corporation
 P.O. Box 121056
 Dallas, TX 75312-1056

 I C Systems Inc.
 P.O. Box 64437
 Saint Paul, MN 55164

 Insta-Credit Auto Mart
 910 N. Bluff Rd.
 MO 64378

 Internal Revenue Service
 P.O. Box 7346
 Philadelphia, PA 19101-7346

 Jefferson Capital Systems, LLC
 P.O. Box 7999
 Saint Cloud, MN 56302-9617

 John G. Heimos
 Attorney At Law
 10805 Sunset Office Drive
 Saint Louis, MO 63127



                                                    9
Case 19-43799      Doc 4      Filed 06/18/19 Entered 06/18/19 10:30:05   Main Document
                                            Pg 10 of 14
 Julia Goldstein Early Childhood Ed.
 737 Kingsland Ave.
 Saint Louis, MO 63130

 Laclede Gas
 720 Olive Street
 Drawer 2
 Saint Louis, MO 63171

 Lamont, Hanley & Assoc., Inc
 1138 Elm St.
 P.O. Box 179
 Manchester, NH 03101

 Lou Fusz Motor Co.
 925 N. Lindbergh Blvd.
 Saint Louis, MO 63141

 MCB Management Services
 P.O. Box 1099
 Langhorne, PA 19047

 Medical West
 P.O. Box 230
 Odessa, MO 64076

 Medical West Healthcare Center
 444 S Brentwood Blvd
 Saint Louis, MO 63105

 Mercy Hospital St. Louis
 P.O. Box 504856
 Saint Louis, MO 63150-4856

 Metro St. Louis Sewer District
 2350 Market St.
 Saint Louis, MO 63103

 Missouri Title Loans
 8900 St. Charles Rock Road
 Saint Louis, MO 63114

 Missouri American Water
 P.O. Box 578
 Alton, IL 62002-0578

 Missouri Department of Revenue
 General Counsel’s Office
 P.O. Box 475
 Mail Stop 202
 Jefferson City, MO 65105-0100




                                               10
Case 19-43799        Doc 4     Filed 06/18/19 Entered 06/18/19 10:30:05   Main Document
                                             Pg 11 of 14
 My Best Friend Veterinary Center
 9350 Olive Blvd.
 Saint Louis, MO 63132

 National Credit Adjusters
 P.O. Box 3023
 327 W 4th Street
 Hutchinson, KS 67504-3023

 National Healthcare Coll.
 700 Spirit of St. Louis Blvd., Ste. B
 Chesterfield, MO 63305

 Nationwide Recovery Systems
 501 Shelley Suite 300
 Tyler, TX 75701

 Navient
 300 Continental Drive
 Newark, DE 19713

 Neighbors Credit Union
 6300 South Lindbergh
 Saint Louis, MO 63123

 Nissan Motor Acceptance Corporation
 P.O. Box 78132
 Phoenix, AZ 85062-8133

 Performance Recovery Inc.
 P.O. Box 9054
 Pleasanton, CA 94566

 Portfolio Recovery
 120 Corporate Blvd., Ste. 100
 Norfolk, VA 23502

 Progressive Insurance
 Dept 0561
 Carol Stream, IL 60132-0561

 Progressive Leasing
 256 Data Dr.
 Draper, UT 84020

 Rawlings Financial Services
 P.O. Box 2020
 La Grange, KY 40031-2020

 Receivable Solutions, Inc
 P.O. Box 206153
 Dallas, TX 75320



                                                11
Case 19-43799       Doc 4     Filed 06/18/19 Entered 06/18/19 10:30:05   Main Document
                                            Pg 12 of 14
 RJM Acquisitions Funding, LLC.
 575 Underhill Blvd., Ste. 2241
 Syosset, NY 11791

 Robert Thornton, Attorney at Law
 4151 Mexico Road
 Saint Peters, MO 63376

 S.C. System
 P.O. Box 64378
 Saint Paul, MN 55164

 Sallie Mae
 300 Continental Dr
 Newark, DE 19713

 Scott Neimeyer
 11923 Hollybrook Drive
 Maryland Heights, MO 63043

 Security Credit Services
 306 Enterprise Drive
 Oxford, MS 38655

 Signature Health Serv.
 12639 Old Tesson Rd., #115
 Saint Louis, MO 63128

 Spectrum
 P.O. Box 790086
 Saint Louis, MO 63179

 Spire
 Drawer 2
 Saint Louis, MO 63171

 St. Louis Community College
 5600 Oakland Avenue
 Saint Louis, MO 63110

 St. Louis Community Credit Union
 3651 Forest Park
 Saint Louis, MO 63108

 St. Louis County, Missouri
 Collector of Revenue
 41 S. Central Avenue
 Saint Louis, MO 63105

 St. Louis Post Dispatch
 Classified Collection Department
 900 N. Tucker Blvd., 3rd Floor
 Saint Louis, MO 63101


                                               12
Case 19-43799       Doc 4      Filed 06/18/19 Entered 06/18/19 10:30:05   Main Document
                                             Pg 13 of 14
 St. Luke's Hospital
 P.O. Box 500223
 Saint Louis, MO 63150

 State Farm
 P.O. Box 680001
 Dallas, TX 75368

 STL Path. LLC
 P.O. Box 78609
 Saint Louis, MO 63178

 T-Mobile
 P.O. Box 790047
 Saint Louis, MO 63179-0047

 TitleMax of Missouri, Inc.
 8640 Airport Road
 Saint Louis, MO 63134

 Transworld Systems, Inc.
 507 Prudential Rd.
 Horsham, PA 19044

 United Heath Care
 Springfield Service Center
 P.O. Box 740800
 Atlanta, GA 30374

 United States Attorney
 111 So. 10th Street
 20th Floor
 Saint Louis, MO 63102

 Universal Credit Acceptance
 910 N. Bluff Road
 Collinsville, IL 62234-5802

 University of Phoenix
 4615 E. Elwood St., Fl.3
 Phoenix, AZ 85040

 US Bank
 P.O. Box 108
 Saint Louis, MO 63166

 USAA Auto Ins.
 9800 Fredericksburg Road
 San Antonio, TX 78288

 Webster University
 470 E. Lockwood Ave.
 Saint Louis, MO 63119


                                                13
Case 19-43799       Doc 4    Filed 06/18/19 Entered 06/18/19 10:30:05          Main Document
                                           Pg 14 of 14
 Western Anesthesiology
 339 Consort Drive
 Ballwin, MO 63011-4439


             Sworn and executed under penalty of perjury this 18th day of June, 2019 at Frontenac,
 Missouri.

                                               ______/s/Rochelle Stanton_______________
                                               ROCHELLE D. STANTON, MO Bar #49641
                                               Attorney for Debtor, Fed.Bar #49641MO
                                               745 Old Frontenac Square, Ste. 202
                                               Frontenac, MO 63131
                                               (314) 991-1559/ (314) 991-1183 Fax
                                               rstanton@rochelledstanton.com




                                                  14
